       Case 2:18-cv-03978-DLR Document 30 Filed 10/06/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   George Arthur Richie,                              No. CV-18-03978-PHX-DLR
10                  Petitioner,                         ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is Defendant’s “Motion; Pursuant to Rule 59(a)-(c), Rule 60(c) of

17   Civil Procedure Supplemental; to Objection of Court’s Ruling/Rec. and Denial.” (Doc.
18   25.) The motion is fully briefed, and for the reasons set forth herein, denied.

19   I. Procedural history

20          On November 14, 2019, Magistrate Judge Deborah M. Fine issued a Report and
21   Recommendation (“R&R”), (Doc. 15), regarding Petitioner’s Petition for Writ of Habeas
22   Corpus filed pursuant to 28 U.S.C. § 2254. (Doc. 1.) The R&R recommended that the

23   Petition be denied and dismissed with prejudice. Defendant filed an objection to the R&R

24   (Doc. 16) which the Court overruled in a February 18, 2020 order, accepting the R&R and

25   dismissing Petitioner’s Petition for Writ of Habeas Corpus with prejudice. (Doc. 18.) On

26   March 5, 2020, Petitioner filed a Motion for Extension of Time to File Objection to Judges
27   Ruling (Doc. 20), which was denied on April 9, 2020. (Doc. 21.) Then on April 24, 2020
28   and on May 4, 2020, Petitioner filed new objections to the Court’s rulings (Docs. 22 and
       Case 2:18-cv-03978-DLR Document 30 Filed 10/06/20 Page 2 of 3



 1   23), which the Court treated as a Rule 60 motion and denied by order on May 13, 2020.
 2   (Doc. 24.) Following that ruling, the Petitioner, yet again, challenged the Court’s
 3   acceptance of the R&R, bringing this “Motion; Pursuant to Rule 59(a)-(c), Rule 60(c) of
 4   Civil Procedure Supplemental; to Objection of Court’s Ruling/Rec. and Denial.” (Doc. 25.)
 5   II. Discussion
 6          Petitioner’s motion under Rule 59 is untimely. A Rule 59 motion must be brought
 7   within 28 days of the entry of the judgment, and this jurisdictional deadline cannot be
 8   waived. Teresa-Molina v. Strada, No. CV-19-02154-PHX-DJH, 2020 WL 4192268 n.1
 9   (D. Ariz. July 21, 2020). Therefore, although Petitioner’s motion is also substantively
10   inadequate, the Court will not address the merits, as it is jurisdictionally untimely.
11           Similarly, if Petitioner’s motion is treated as a motion for reconsideration, it is both
12   untimely and meritless. Local Rule of Civil Procedure 7.2(g)(2) provides: “[a]bsent good
13   cause shown, any motion for reconsideration shall be filed no later than fourteen (14) days
14   after the date of the filing of the Order that is the subject of the motion.” Petitioner has
15   submitted his motion long past the 14-day-deadline and has made no good cause showing
16   to justify the delay.
17          Petitioner also fails to show that reconsideration is appropriate. So long as the Court
18   retains jurisdiction, it may in its discretion reconsider its rulings. That discretion should
19   ordinarily be exercised where the judge is convinced that the ruling was wrong and
20   rescinding it would not cause undue harm to the parties. U.S. v. Smith, 389 F.3d 944, 949
21   (9th Cir. 2004) (citing Avitia v. Metropolitan Club of Chicago, Inc., 49 F.3d 1219, 1227
22   (7th Cir.1995)).    Thus, motions for reconsideration should be granted only in rare
23   circumstances. Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995).
24   “Reconsideration is appropriate if the district court (1) is presented with newly discovered
25   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if
26   there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah Cty.,
27   Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citation omitted). Such motions
28   should not be used for the purpose of asking a court “to rethink what the court had already


                                                  -2-
       Case 2:18-cv-03978-DLR Document 30 Filed 10/06/20 Page 3 of 3



 1   thought through — rightly or wrongly.” Defenders of Wildlife, 909 F. Supp. at 1351
 2   (quoting Above the Belt, Inc. v. Mel Bohannon Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.
 3   1983)). Petitioner seeks to re-litigate his Habeas Petition by alleging new claims that could
 4   have been presented in his original Petition. Those claims cannot be raised for the first
 5   time in motions filed after the Court dismissed his petition on the claims originally raised.
 6   Petitioner has not presented newly discovered evidence, clear error or intervening change
 7   in the law material to any timely claims.
 8          IT IS ORDERED that Petitioner’s “Motion; Pursuant to Rule 59(a)-(c), Rule 60(c)
 9   of Civil Procedure Supplemental; to Objection of Court’s Ruling/Rec. and Denial” (Doc.
10   25) is DENIED.
11          Dated this 6th day of October, 2020.
12
13
14
15
                                                   Douglas L. Rayes
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
